Exhibit 10.2
SEPARATION AND RELEASE AGREEMENT
     This Separation and Release Agreement (“Agreement”) is entered into as of
the 11 day of February, 2009, by and between William M. Austin (“Executive”) and
Key Energy Shared Services, LLC and Key Energy Services, Inc. (collectively
referred to as the “Company”).
     WHEREAS, Executive and the Company entered into an Amended and Restated
Employment Agreement effective December 31, 2007 (“Employment Agreement”);
     WHEREAS, on December 31, 2007 and contemporaneous with the execution of the
Employment Agreement, Key Energy Services, Inc. executed and delivered to
Executive a Guaranty in favor of Executive (“Guaranty”), as an inducement to
Executive to enter into the Employment Agreement;
     WHEREAS, Executive has provided notice to the Company of his decision to
terminate his employment with the Company other than for Good Reason, as that
term is defined in the Employment Agreement, effective February 6, 2009
(“Separation Date”);
     WHEREAS, the Company has accepted Executive’s decision to terminate his
employment with the Company other than for Good Reason, on the Separation Date;
and
     WHEREAS, concurrent with Executive’s termination of employment with the
Company, Executive has also resigned his positions as President of Key Energy
Shared Services, LLC and Senior Vice President and Chief Financial Officer of
Key Energy Services, Inc.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
herein contained, the parties agree as follows:
     1. TERMINATION OF EMPLOYMENT RELATIONSHIP: Executive acknowledges that his
employment with the Company will end on the Separation Date based on his
decision to terminate his employment other than for Good Reason, as defined in
the Employment Agreement. Any benefits to which Executive is entitled under the
Employment Agreement, the Guaranty, the 1997 Incentive Plan, the 2006 Phantom
Share Plan, and the 2007 Incentive Plan will be determined and paid or granted
to Executive based on the terms of the Employment Agreement, the Guaranty and
any respective Equity Incentive Agreements and respective Incentive Plans.
     2. SEPARATION BENEFITS: The Company will provide Executive with the
following consideration (collectively referred to as “Separation Benefits”):
     A. The Company agrees to waive a portion of Section 7(a) of the Employment
Agreement, such that Executive may serve in an interim (defined as less than
120 days) managerial capacity with or be engaged to provide restructuring advice
for any “Competitive Business” in the “Competitive Market Area”, as those terms
are
Executive’s Initials WA

 



--------------------------------------------------------------------------------



 



defined in the Employment Agreement, during the twelve months following the
Separation Date; and
     B. No later than March 15, 2009, the Company will pay Executive the target
bonus, as described in Section 2(b) of the Employment Agreement, for the second
half of fiscal year ended December 31, 2008, in such amount to be determined by
the Company.
     Executive agrees that the consideration the Company has agreed to provide
includes amounts in addition to anything of value to which Executive is already
entitled pursuant to his Employment Agreement, the Guaranty, and any Equity
Incentive Agreements. The Company will apply standard tax and other applicable
withholdings to payments made to Executive.
     3. RELEASE: For and in consideration of the Separation Benefits, on behalf
of Executive, his heirs, dependents, successors and assigns, Executive hereby
irrevocably and unconditionally RELEASES, WAIVES, AND FOREVER DISCHARGES the
Company and its partners, parents, subsidiaries, affiliates, and related
companies and any predecessors thereto, and its and their present and former
agents, employees, officers, directors, owners, stockholders, attorneys,
insurers, plan fiduciaries, successors and assigns, whether in their individual
or official capacities (collectively, the “Key Parties”), from and against any
and all claims, demands, actions, causes of action, costs, fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may have against the Key Parties, or any of them,
relating to or arising out of his employment or separation from employment with
the Company, and any other events or transactions involving the Company, up to
and including the date of Executive’s execution of this Agreement. This
Agreement includes, but is not limited to (a) any statutory claims under the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Civil Rights Acts of 1870, 1964 and 1991, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
Chapter 21 et. seq. of the Texas Labor Code, the Employee Retirement Income
Security Act, the Sarbanes Oxley Act, or arising from any federal, state, or
local statute, ordinance or regulation; (b) any common law, tort or contract
claims; (c) any claims for compensation, payments, reimbursements of expenses,
issuance of options, restricted stock, stock or other securities of the Company
(or any exercise, issuance or sale of such securities), severance, or benefits,
other than as described herein, (d) any claims, matters, or actions related in
any way to Executive’s employment and separation with the Company; and (e) any
claims for fees, costs, and disbursements of any kind, including attorneys’
fees. Executive represents and warrants that he has not filed or lodged, and has
no outstanding claims, including any lawsuits or administrative proceedings,
against the Company. This Agreement does not apply to any claims or rights that
may arise after the date that Executive signs this Agreement, to vested rights
under Executive’s employee benefit plans as applicable, or to claims that the
controlling law clearly states may not be released by settlement. Nothing in
this Agreement generally prevents Executive from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (EEOC), National Labor Relations Board
(NLRB), or any other federal, state, or local agency charged with the
enforcement of any employment laws. Despite
Executive’s Initials WA

2



--------------------------------------------------------------------------------



 



this, by signing this Agreement, Executive is waiving his right to monetary
recovery based on claims asserted in such a charge or complaint.
     4. NON-ADMISSION: Executive understands and agrees that this Agreement
shall not in any way be construed as an admission by the Key Parties of any
unlawful or wrongful acts whatsoever against Executive or any other person, and
the Key Parties specifically disclaim any liability to or wrongful acts against
Executive or any other person.
     5. CONFIDENTIALITY: Executive agrees to keep this Agreement, its terms, and
the terms of the Separation Benefits completely confidential; however, Executive
may disclose the terms of this Agreement and the Separation Benefits to his
accountants, attorneys, or as otherwise required by law. Executive also agrees
not to disclose, communicate, or publish any disparaging information of any kind
about any of the Key Parties.
     6. ADVICE OF COUNSEL; REVOCATION PERIOD; OTHER INFORMATION: THIS AGREEMENT
SPECIFICALLY WAIVES ALL OF EXECUTIVE’S RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621 et seq.), AS AMENDED,
AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS AMENDED. In connection with
this waiver, Executive understands and agrees that: (i) he may take a period of
twenty-one days within which to consider whether he will execute this Agreement;
(ii) If he signs this Agreement prior to the end of the twenty-one day time
period, he certifies that, in accordance with 29 CFR § 1625.22(e)(6), he
knowingly and voluntarily decided to sign the Agreement after considering it
less than twenty-one days and his decision to do so was not induced by the Key
Parties through fraud, misrepresentation, or a threat to withdraw or alter the
offer prior to the expiration of the twenty-one day time period. Executive has
not been asked by the Key Parties to shorten his time-period for consideration
of whether to sign this Agreement. If Executive decides to sign this Agreement
prior to the end of the twenty-one day time period, the Key Parties will not
provide different terms to Executive as a result of this decision. Executive
understands that if he waives some portion of the twenty-one day time period,
the Key Parties may expedite the processing of benefits provided to him in
exchange for signing this Agreement; (iii) Executive has carefully read and
fully understands all of the provisions of this Agreement, and declares that it
is written in a manner that he understands and he knowingly and voluntarily (of
his own free will) entered into all of the terms set forth in this Agreement;
(iv) This Agreement constitutes a release and discharge of claims, among others,
arising under the Age Discrimination in Employment Act, including the Older
Workers’ Benefit Protection Act, in exchange for consideration that is in
addition to anything of value to which Executive already is entitled; (v)
Executive knowingly and voluntarily intends to be legally bound by the terms of
this Agreement; (vi) Executive was advised and hereby is advised in writing to
consult with an attorney of his choice prior to executing this Agreement and has
had ample time to consult with an attorney prior to executing this Agreement;
(vii) Executive relied solely and completely upon his own judgment or the advice
of his attorney in entering into this
Executive’s Initials WA

3



--------------------------------------------------------------------------------



 



Agreement; (viii) Executive understands that he has a period of seven days to
revoke his acceptance of this Agreement, and that he may deliver notification of
revocation by letter or facsimile addressed to Ms. Jamie Fishman, Associate
General Counsel, Key Energy Services, Inc., 1301 McKinney Street, Suite 1800,
Houston, Texas 77010. Executive understands that this Agreement will not become
effective and binding, and that none of the consideration described in
Paragraph 2 above will be provided to him until after the expiration of the
revocation period; (ix) Although Executive is releasing claims that he may have
under the Older Workers’ Benefit Protection Act and the Age Discrimination in
Employment Act, he understands that he may challenge the knowing and voluntary
nature of this Agreement under the Older Workers’ Benefit Protection Act and the
Age Discrimination in Employment Act before a court, the EEOC, the NLRB, or any
other federal, state, or local agency charged with the enforcement of any
employment laws. Executive understands, however, that if he pursues a claim
against the Key Parties under the Older Workers’ Benefit Protection Act and/or
the Age Discrimination in Employment Act, a court has the discretion to
determine whether the Key Parties are entitled to restitution, recoupment, or
set off (hereinafter “reduction”) against a monetary award obtained by Executive
in the court proceeding. A reduction never can exceed the amount Executive
recovers, or the consideration he received for signing this Agreement, whichever
is less. Executive also recognizes that the Key Parties may be entitled to
recover costs and attorneys’ fees incurred by them as specifically authorized
under applicable law; (x) Executive is, through this Agreement, releasing the
Key Parties from any and all claims he may have against them relating to his
employment and separation, including claims arising under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621, et. seq.). Executive’s initials
below, following the present paragraph of this Agreement, evidence his
understanding and voluntary waiver of all claims against the Key Parties,
including but not limited to those pursuant to the Age Discrimination in
Employment Act, the Texas Labor Code, and the Older Workers’ Benefit Protection
Act. Initials: WA
     7. SUPPORT WITH FORM 10-K: Executive agrees to provide continued support to
the Company, as the Company deems reasonably necessary, from the Separation Date
through the filing of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2008.
     8. COOPERATION: Executive agrees to fully and reasonably cooperate with the
Company with respect to any and all business issues, claims, internal
investigations, inquiries and/or investigations by the Government or by a
regulator, administrative charges, and litigation related to the Company or its
business interests. This would include, but not be limited to, responding to
questions, providing information, attending meetings, depositions,
administrative proceedings, and court hearings, and assisting the Company, its
counsel and any expert witnesses. Executive agrees not to communicate with any
party, its legal counsel, or others adverse to the Company in any pending or
threatened claims or litigation except with the prior consent of the Company.
Should Executive receive notice of a subpoena or other attempt to communicate
with or obtain information from Executive in any way relating to the Company or
its business interests, Executive agrees to notify the General Counsel of the
Company and to provide
Executive’s Initials WA

4



--------------------------------------------------------------------------------



 



a copy of any such subpoena or request within two (2) calendar days of receipt
of such notice. Nothing in the Agreement restricts the ability of Executive to
appropriately respond to a subpoena or other request from the Government or
regulators.
     9. INDEMNIFICATION BY COMPANY: Subject to the limitations of this
Paragraph 9, the Company shall continue to satisfy in full any currently
existing or hereafter arising indemnification obligations to Executive (whether
arising by law, the Company’s organizational documents or pursuant to separate
indemnification agreements with the Company). Executive is deemed to be an
“insured person” under the Company’s existing Directors and Officers (“D&O”)
liability insurance for his period of service to the Company prior to the
Separation Date. Executive’s right to indemnification and insurance coverage as
described in this Paragraph 9 is conditioned upon his meeting the applicable
standards of conduct and otherwise meeting the qualifications for
indemnification or coverage, as the case may be, under the terms provided in
such arrangements.
     10. APPLICABLE LAW: This Agreement shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas, in the federal or
state courts in Harris County. The Company and Executive agree that the language
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for, or against, either of the parties.
     11. MISCELLANEOUS:
     A. The parties agree that this Agreement shall be binding on the parties
hereto and their legal representatives, successors and assigns.
     B. Executive acknowledges that the Company and its affiliates are not
obligated to offer employment or reemployment to him at any future time.
     C. Executive agrees to pay any taxes found to be owed from payments made
pursuant to this Agreement and to hold the Company harmless and indemnify the
Company from any claims, assessments, demands, penalties and interest found to
be owed as a result of any payment made pursuant to this Agreement.
     D. Except as otherwise noted in Paragraph 2 of this Agreement, nothing in
this Agreement is intended to alter or change Executive’s prospective
obligations as set forth in his Employment Agreement including, but not limited
to, Sections 7 (Limitation on Competition), 8 (Confidential Information), and 9
(Return of Materials) of the Employment Agreement.
     E. Executive agrees to return all of the Company’s Confidential
Information, as defined in his Employment Agreement, and any other items of any
nature relating to the Key Parties including, but not limited to, laptops,
computer hardware or software, files, papers, memoranda, correspondence,
drawings, blueprints, letters, notebooks, reports, flow charts, computer
programs and data proposals, customer lists, financial data,
Executive’s Initials WA

5



--------------------------------------------------------------------------------



 



tape recordings, and pictures. Executive further agrees that he is not retaining
copies of any Confidential Information or any items listed in this paragraph.
     Executive represents that in executing this Agreement, he does not rely,
and has not relied, on any representation by any of the Key Parties, except as
expressly contained in this Agreement. As evidenced by his signature below,
Executive certifies that he has read the above Agreement, and he hereby fully
agrees to its terms and conditions.

         
/s/ WILLIAM M. AUSTIN
  2/11/09
 
   
William M. Austin
  Date  
AGREED ON BEHALF OF KEY ENERGY SERVICES, INC. AND KEY ENERGY SHARED SERVICES,
LLC
           
By:
  /s/ RICHARD J. ALARIO   2/17/09
 
       
 
  Richard J. Alario   Date

6